Citation Nr: 0218809	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  01-05 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
January 1954 to June 1974.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 
2000 rating decision by the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which declined to reopen the veteran's claim of service 
connection for a left hip disability.  


FINDINGS OF FACT

1.  Service connection for a left hip disability was 
denied in an unappealed April 1975 rating decision by the 
Houston RO, based on a finding that this was a preexisting 
condition which was not aggravated by service.

2.  Evidence received since the April 1975 denial was not 
previously of record, but does not bear directly and 
substantially on the matter of a nexus between the 
veteran's current left hip disability and his military 
service.


CONCLUSION OF LAW

Evidence submitted since the April 1990 RO decision 
denying service connection for a left hip disability is 
not new and material, and the claim of service connection 
for such disability may not be reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002), was enacted on November 9, 2000.  Regulations 
implementing the VCAA have now promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The RO has 
reviewed this case under the VCAA.

The duty to assist provisions of the VCAA do not apply 
until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f).  The expanded VCAA notification 
duties are applicable to claims to reopen final decisions.  
Quatruccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  The veteran has been notified of the 
applicable laws and regulations.  The rating decision and 
statement of the case have informed him what he needs to 
establish entitlement to the benefit sought and what 
evidence VA has obtained.  The veteran was specifically 
notified of the provisions of the VCAA in the June 2001 
statement of the case.  Further, in March 2000, the 
veteran was specifically informed of what evidence was 
required to reopen his previously denied claim, and that 
he was responsible for submitting such evidence. 
Quatruccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran alleges that his pre-existing Calve-Legg-
Perthes disease was aggravated by his military service.  
Service connection for a left hip disability was denied in 
an April 1975 rating decision.  This decision was based on 
service medical records showing a pre-existing condition, 
and a February 1975 VA examination which established a 
diagnosis of Calve-Legg-Perthes disease of the left hip, 
but did not identify any permanent, chronic aggravation of 
the disease in/due to service.

The veteran did not appeal the April 1975 decision of the 
RO, and it became final in April 1976.  38 U.S.C.A. 
§ 7105.

Since the April 1975 decision, the veteran has submitted a 
statement reiterating that a pre-existing left hip 
condition was aggravated by service, a February 2000 
hospitalization summary describing hip replacement 
surgery, VA outpatient treatment records from January 2000 
to February 2001 pertaining to his hip replacement 
surgery, and a VA examination in conjunction with a claim 
of service connection for diabetes.  The hospitalization 
summary noted a preexisting childhood disease, and did not 
refer to the veteran's service at all.  The outpatient 
records similarly noted that surgery had taken place, but 
did not relate the underlying cause of the surgery to 
military service.  The July 2001 VA examination for 
diabetes did not note any hip problems or history of 
surgery, and in fact noted a generally normal physical 
examination.

Analysis

Generally, a final RO decision may not be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such 
evidence must be neither cumulative nor redundant, and, by 
itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  [An amended version of 
38 C.F.R. § 3.156(a) is effective only for claims to 
reopen filed on or after August 29, 2001.  Hence, it does 
not apply in the instant case.  38 C.F.R. § 3.156(a).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Here, while the veteran has submitted evidence which was 
not previously of record, it merely addresses the current 
symptoms of his left hip disability and the fact of 
surgery.  It in no way addresses the issue of aggravation 
in service.  Because the medical evidence does not address 
the issue of a nexus between current disability and 
military service, it does not bear directly and 
substantially upon the issue of service connection.  It 
merely reiterates what was already of record, and not in 
dispute, i.e., that the veteran had a preexisting left hip 
condition, and complained of a current left hip 
disability.

In support of his claim, the veteran has cited Cartwright 
v. Derwinski, 2 Vet.App. 24, 25-26 (1991), which held that 
a veteran's statements regarding service connection may 
not be ignored merely because the veteran is an interested 
party.  The veteran's statements have been considered here 
and in the RO decision.  However, the veteran has merely 
reiterated in his current statements the basis of his 
claim.  The statements are cumulative, and do not 
establish any facts probative of the claim.  Further, as a 
layperson, he is not competent to offer an opinion on a 
matter requiring specialized medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, his 
statements regarding aggravation and nexus are not 
competent evidence and are not relevant to the issue here.  
They do not bear directly and substantially on the issue 
of service connection.

In summary, what new competent evidence has been received 
is not relevant to the matter at hand, and is not 
material.  Consequently, the veteran's claim of service 
connection for a left hip disability may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
left hip disability is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

